       Case 1:20-bk-10276-VK                     Doc 70 Filed 04/27/21 Entered 04/27/21 15:06:30                                            Desc
                                                  Main Document    Page 1 of 4



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 Mac E. Nehoray, Esq . SBN 147168
 Southern California Attorneys, APC
 24007 Ventura Boulevard , Suite 110
 Calabasas, California 91302
 mac@socalatt.com
 (818)222-2227




 I     Individual appearing without attorney
 Ix    Attorney for.· Debtor

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA- SAN FERNANDO VALLEY DIVISION

 In re :                                                                      CASE NO.: 1:20-bk-10276-VK
                                                                              CHAPTER: 7
 Hormoz Ramy,




                                                                                           NOTICE OF OPPOSITION AND
                                                                                            REQUEST FOR A HEARING


                                                               Debtor(s) .



1. TO (specify name) : David Seror, Chapter 7 Trustee

2.    NOTICE IS HEREBY GIVEN that Hormoz Ramy
                                               ------=-------------------------
      a party in interest, hereby opposes the following request (specify that which is opposed) :
       Application by David Seror, Chapter 7 Trustee , for Order Approving
       Employment of Broker Coldwell Banker Residential Brokerage, Statements of Disinterestedness


3. This opposition is based upon the following grounds (specify grounds):
      The Subject Property has just been leased for $2 ,500 a month starting May 1, 2021 . Furthermore, the Subject
      property is subject to a lien which was recorded 17 years ago by Ziba Daneshi which is in excess of the Property's
      Valude.

       It is not in the best interest of the bankruptcy estate to sell this Property.

       Furthermore, most if not all Broker's only charge a 5% commission on listings. There is apparently a special
       relationship between the Applicant and the Broker whereby the Broker is getting 6% .


            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California .


December 2012                                                           Page 1             F 9013-1.3.OPPOSITION.REQ.HEARING
      Case 1:20-bk-10276-VK                     Doc 70 Filed 04/27/21 Entered 04/27/21 15:06:30                                            Desc
                                                 Main Document    Page 2 of 4



4. Attached hereto are the following documents in support of this opposition which are admissible under the Federal
   Rules of Evidence (specify declarations and exhibits by name or description) :



      Recorded Lien on the Property




5.   D   (Optional) Attached hereto is a Memorandum of Points and Authorities upon which opposing party will rely .

6. Total number of attached pages of supporting documentation : _2_ _

Any reply to this opposition must be filed with the court and served on this opposing party not later than 7 days prior to the
hearing on the motion.

WHEREFORE , the undersigned prays that this court deny the subject request and set this matter for a hearing.


Date: 04/27/2021                                                                  Respectfully submitted,




                                                                                  Mac E. Nehoray
                                                                                  Printed name

                                                                                 Attorney for: Debtor, Hormoz Ramy




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California .

December 20 12                                                         Page 2             F 9013-1.3.OPPOSITION.REQ.HEARING
      Case 1:20-bk-10276-VK                     Doc 70 Filed 04/27/21 Entered 04/27/21 15:06:30                                            Desc
                                                 Main Document    Page 3 of 4



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding . My business address is:
 24007 Ventura Boulevard , Suite 110, Calabasas, California 91302


A true and correct copy of the foregoing document entitled: Notice of Opposition and Request for a Hearing will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d) ; and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 04/27/2021 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
  Jessica L Bagdanov jbagdanov@bg .law, ecf@bg.law             Casey Z Donoyan cdonoyan@hrhlaw .com
  [Steven T Gubner sgubner@bg .law, ecf@bg.law                  Raffi Khatchadourian raffi@hemar-rousso.com
  [David Serer (TR) aquijano@bg .law, C133@ecfcbis.com         Tamar Terzian tterzian@bg.law, ecf@bg.law
  II:lJnited States Trustee (SV) ustpregion16 .wh.ecf@usdoj .gov    Holly Walker holly@veruslawgroup .com
                                                                                      D     Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 04/27/2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail ,
first class , postage prepaid , and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed .
 Honorable Victoria S. Kaufman                            Bill I. Friedman                  Jane Schore
 United States Bankruptcy Court                           Coldwell Banker                   Coldwell Banker
 21041 Burbank Blvd ., Suite 354                          2444 Wilshire Blvd ., Suite 102 9269 Sunset Blvd ., Suite 320
 Woodland Hills, CA 91367-6606                            Santa Monica, CA 90403            West Hollywood, CA 90069
                                                                                 lg] Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _ _ _ __ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method) , by facsimile transmission and/or email as follows . Listing the judge here constitutes a declaration
that personal delivery on , or overnight mail to , the judge will be completed no later than 24 hours after the document is
filed.




                                                                                       D    Service information continued on attached page



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 04/27/2021            Maria Blauser                                                           /s/ Maria Blauser
 Date                        Printed Name                                                       Signature




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California .

December 20 12                                                         Page 3             F 9013-1.3.OPPOSITION.REQ.HEARING
          Case 1:20-bk-10276-VK                 Doc 70 Filed 04/27/21 Entered 04/27/21 15:06:30                                 Desc
                                                 Main Document    Page 4 of 4

2. SERVED BY UNITED STATES MAIL

Debtor                                           Citibank, N.A.                                    Employment Development Dept
Hormoz Ramy                                      5800 S. Corporate Place                           Bankruptcy Group MIC 92E
4470 Winnetka Avenue                             Sioux Falls, DS 57108-5027                        POB 836880
Woodland Hills, CA 91364                                                                           Sacramento, CA 94280-0001

Franchise Tax Board                              Massoud Rami                                      Siamak E. Nehoray, Esq.
Bankruptcy Section MS: A-340                     16840 Vanowen St                                  Southern California Attorneys, APC
POB 2952                                         Van Nuys, CA 91406                                24007 Ventura Blvd., Suite 110
Sacramento, CA 95812-2952                                                                          Calabasas, CA 91302-2549
                                                                                                   VIA NEF

Office of Finance City of Los Angeles            Logix                                             Pacifica L 39, LLC C/O
200 N. Spring St Rm 101 City Hall                2340 Hollywood Way                                Hemar, Rousso & Heald, LLP
Los Angeles CA 90012-3224                        PO Box 6759                                       15910 Ventura Boulevard, 12th Fl
                                                 Burbank, CA 91510                                 Encino, CA 91436
                                                                                                   VIA NEF

WV SPE 2017-SA, LLC                              WVJP 2017-2, LP                                   Wells Fargo Bank
c/o Verus Law Group, APC                         c/o Hemar, Rousso & Heald, LLP                    P. O. Box 10378
2623 W. Manchester Blvd.                         15910 Ventura Boulevard, 12th Fl                  Des Moines, IA 50306-0378
Inglewood, CA 90305-2433                         Encino, CA 91436
                                                 VIA NEF

Wolverine Ventures Inc.
800 Silverado Street, Suite 300
La Jolla, CA 92037-4234




____________________________________________________________________________________________________________________
           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California


December 2016                                                                                    F 7004-1.SUMMONS.ADV.PROC
